DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The amendment filed on 01/04/2021 has been entered and considered by examiner.

Claim Objections
3.	Claims 14-17 are objected to because of the following informalities: 
In line 5 of claim 14: a limitation “a touch panel” should be aligned with a limitation “a display panel” in line 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-2, 4, 12, 14-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inata (U.S. Pub. No. US 2015/0009176 A1). 

As to claim 1, Inata (Figs. 1-5) teaches a display device (an electronic device 100; Figs. 2-3) comprising: 
-	a display panel (a display panel 160) (Figs. 2-3); 
-	a window (a display window 115) disposed on the display panel (the display panel 160), the window (the display window 115) including a first area (an area on the display panel 160) overlapping the display panel (the display panel 160) and a second area (a left/right side area not on the display panel 160) not overlapping the display panel (the display panel 160) defined therein (Figs. 2-3); 
-	a touch panel (a touch panel 130) disposed between the window (the display window 115) and the display panel (the display panel 160) (Figs. 2-3); 
-	a first film (an adhesion layer 150 (central area) on the display panel 160) disposed between the display panel (the display panel 160) and the touch panel (the touch panel 130) (Fig. 3), the first film (the adhesion layer 150 on the display panel 160) overlapping with the first area (the area on the display panel 160) of the window (the display window 115) (Fig. 3); and 
-	a second film (an adhesion layer 150 (left/right side) not on the display panel 160) disposed below the touch panel (the touch panel 130) (Fig. 3), the second film (the adhesion layer 150 not on the display panel 160) overlapping with the second area (a left/right side area not on the display panel 160) of the window (display window 115) (Figs. 2-3), wherein 
-	 a lower surface (a lower surface) of the second film (the adhesion layer 150 (left/right side) not on the display panel 160) does not contact other layers 
 	(Figs. 2-3). 

As to claim 14, Inata (Figs. 1-5) teaches a display device (an electronic device 100; Figs. 2-3) comprising:
-	a window (a display window 115) (Figs. 2-3);  
-	a display panel (a display panel 160) disposed below the window (the display window 115) and having an area smaller than an area of the window (the display window 115) (Figs. 2-3); 
-	a touch panel (a touch panel 130) disposed between the window (the display window 115) and the display panel (the display panel 160) (Figs. 2-3); 
-	a first film portion (an adhesion layer 150 (central area) on the display panel 160) disposed between the touch panel (the touch panel 130) and the display panel (the display panel 160) and having an area smaller than an area of the window (the display window 115) (Figs. 2-3); and 
-	a second film portion (an adhesion layer 150 (left/right side) not on the display panel 160) disposed under the touch panel (the touch panel 130) and spaced apart from the display panel (the display panel 160) (Fig. 3), wherein 
-	the second film portion (the adhesion layer 150 (left/right side) not on the display panel 160) includes an upper surface facing the touch panel (the touch panel 130) and a lower surface spaced apart from the touch panel (the touch panel 130) with the upper surface therebetween (Fig. 3), and the lower surface (the lower surface) of the second film portion (the adhesion layer 150 (left/right side) not on the display panel 160) is exposed (Fig. 3).

As to claim 2, Inata teaches 
-	wherein a thickness of the second film (the adhesion layer 150 (left/right side) not on the display panel 160) is greater than a thickness of the first film (the adhesion layer 150 (central area) on the display panel 160) (Fig. 3).


As to claim 4, Inata teaches 
-	wherein the first film (the adhesion layer 150 (central area) on the display panel 160) is connected to the second film (the adhesion layer 150 (left/right side) not on the display panel 160) (Fig. 3), and the first film (the adhesion layer 150 (central area) on the display panel 160) and the second film (the adhesion layer 150 (left/right side) not on the display panel 160) have an integrated shape (Fig. 3).

As to claim 12, Inata teaches 
-	wherein an upper surface of the first film (the adhesion layer 150 (central area) on the display panel 160) and an upper surface of the second film (the adhesion layer 150 (left/right side) not on the display panel 160) are attached on a same layer (a touch panel 130) (Fig. 3).

As to claim 15, Inata teaches 
-	wherein the first film portion (the adhesion layer 150 (central area) on the display panel 160) and the second film portion (the adhesion layer 150 (left/right side) not on the display panel 160) are integrally connected to form one adhesive film (the adhesive layer 150) (Fig. 3).

As to claim 17, Inata teaches 
-	wherein a thickness of the second film (the adhesion layer 150 (left/right side) not on the display panel 160) is greater than or equal to a thickness of the first film (the adhesion layer 150 (central area) on the display panel 160) (Fig. 3).


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 3, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Inata in view of de Jong (U.S. Pub. No. US 2014/0300832 A1).

As to claim 3, Inata teaches the display device of claim 1.
Inata does not teach wherein the first film is spaced apart from the second film.
de Jong (Fig. 19) teaches 
-	wherein the first film (the adhesive layer 24) is spaced apart from the second film (the adhesive 42 may be a conductive adhesive such as anisotropic conductive film; [0064], lines 4-5) (Fig. 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an adhesive layer as taught by de Jong into an electronic device of Inata because the adhesive layer may be used to connect a touch sensor with a display module.

As to claim 11, Inata teaches the display device of claim 1.
Inata does not expressly teach wherein the second film is spaced apart from the display panel on a plane.
de Jong (Fig. 19) teaches 
-	wherein the second film (the adhesive 42 may be a conductive adhesive such as anisotropic conductive film; [0064], lines 4-5) is spaced apart from the display panel (the display module 26) on a plane (Fig. 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an adhesive layer as taught by de Jong into an electronic device of Inata because the adhesive layer may be used to connect a touch sensor with a display module.

As to claim 16, this claim differs from claims 3 in that claim 3 is a display device claim whereas claim 16 is a display device claim with different  dependence.  Thus, claim 16 is analyzed as previously discussed with respect to claim 3.

8.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Inata in view of Zhong (U.S. Pub. No. US 2014/0063393 A1).

As to claim 8, Inata teaches the display device of claim 1.
Inata does not expressly teach further comprising a flexible printed circuit board attached to one end of the display panel and bent to a rear surface of the display panel, wherein at least a portion of the flexible printed circuit board overlaps the second film on a plane.
Zhong (Fig. 8) teaches further comprising 
-	a flexible printed circuit board (a flexible printed circuit 64) attached to one end (a thin-film-transistor layer driver ledge 82) of the display panel and bent to a rear surface of the display panel (Fig. 8), 
-	wherein at least a portion of the flexible printed circuit board (the flexible printed circuit 64)  overlaps the second film (the black masking material 90 which may be patterned to form a strip; [0054], lines 7-8) on a plane (Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have used a black masking material as taught by Zhong in an electronic device of Inata because black masking material may be patterned to form a strip that serves as an opaque border running around the rectangular periphery of display.

As to claim 9, Zhong teaches 
wherein the flexible printed circuit board (the flexible printed circuit 64) is spaced apart from the second film (the black masking material 90) (Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to have used a black masking material as taught by Zhong in an electronic device of Inata because black masking material may be patterned to form a strip that serves as an opaque border running around the rectangular periphery of display.

9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Inata in view of Zhong as applied to claim 8 above, and further in view of Kim (U.S. Pub. No. US 2012/0162938 A1).

As to claim 10, Inata and Zhong teach the display device of claim 8.
Inata and Zhong do not expressly teach wherein a portion of the flexible printed circuit board is attached to the second film.
	Kim (Figs. 1-2) teaches 
-	wherein a portion of the flexible printed circuit board (FPC 31) is attached to the second film (the right area of the resin layer 25) (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a resin layer as taught by Kim into an electronic device of Inata as modified by Zhong because the resin layer firmly presses a flexible printed circuit for preventing light from transmitting into a display panel.

Response to Arguments
10.		Applicants’ arguments with respect to claims 1-4, 8-12 and 14-17 have been considered but are moot in view of the new grounds of rejection.  
In view of amendment, references of Inata, de Jong, Zhong and Kim, have been used for the new grounds of rejection. 
Therefore, the Office maintains the rejections as recited above.


Conclusion
11.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiry
12.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/KWANG-SU YANG/
Primary Examiner, Art Unit 2691